         Case 2:20-cv-00798-VAP-JC Document 7 Filed 01/27/20 Page 1 of 2 Page ID #:22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

                   KENNETH DAVIDSON                                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-00798 VAP (JCx)
                                                                    )
 R.J. KALI CORP. D/B/A THE HONEY BAKED HAM;                         )
     BMD PARAMOUNT LLC; and DOES 1 to 10                            )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) R.J. KALI CORP. D/B/A THE HONEY BAKED HAM
                                           C/O JOHN E. FERGUSON, AGENT FOR SERVICE OF PROCESS
                                           332 W. BRENNA LN. ORANGE, CA 92776

                                           BMD PARAMOUNT LLC
                                           C/O MICHAEL AMINPOUR, AGENT FOR SERVICE OF PROCESS
                                           400 N. STATE COLLEGE BLVD., ANEHEIM, CA 92806

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: SO. CAL. EQUAL ACCESS GROUP
                                           Jason Yoon (SBN 306137)
                                           101 S. Western Ave., Second Floor
                                           Los Angeles, CA 90004
                                           Telephone: (213) 252-8008


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COU
                                                                                        COURT
                                                                                          URT
                                                                                            R


Date:             01/27/2020
                                                                                         Signature
                                                                                         SSi
                                                                                           ignature off C
                                                                                                        Clerk
                                                                                                          lerk or Deputy Cler
                                                                                                          le             Clerk
          Case 2:20-cv-00798-VAP-JC Document 7 Filed 01/27/20 Page 2 of 2 Page ID #:23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00798 VAP (JCx)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
